 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,     )             CASE NO. CR10-120-CAS - 3
                                   )
11             Plaintiff,          )
          v.                       )             FINAL REVOCATION OF
12                                 )             SUPERVISED RELEASE AND
     BRIAN MIRAMONTES,             )             JUDGMENT
13                                 )
               Defendant.          )
14   _____________________________ )
15           On November 28, 2018 and March 11, 2019, this matter came before the Court on
16   Petition on Probation and Supervised Release originally filed on March 2, 2018.
17   Government counsel, John Lulejian, the defendant and his appointed CJA attorney, Anthony
18   Solis, were present. The U.S. Probation Officer, America Bailon, was also present.
19           The Court questioned the defendant regarding the Petition on Probation and
20   Supervised Release originally filed on March 2, 2018. The allegations were read to the
21   defendant. The defendant was questioned by the Court and advised of his Constitutional
22   Rights. The defendant admitted violation of his supervised release as stated in the petition
23   filed March 2, 2018.
24           THE COURT FINDS the admissions voluntary and knowledgeable and accepted
25   them.
26           THE COURT FURTHER FINDS that the defendant is in violation of the terms and
27   conditions of his release as set forth in the Judgment and Probation/Commitment Order of
28   March 28, 2011.
 1         IT IS ORDERED AND ADJUDGED, upon the findings of the Court, the defendant
 2   is hereby committed to the custody of the Bureau of Prisons for a term of six (6) months.
 3   Upon release from imprisonment, defendant shall be placed on supervised release for a
 4   period of twelve (12) months, under the same terms and conditions previously imposed.
 5        IT IS FURTHER ORDERED that the Clerk deliver a copy of this judgment to the
 6 United States Marshal or other qualified officer and that said copy shall serve as the

 7 commitment of defendant.

 8

 9 FILE/DATED:         March 14, 2019
                                                ______ ____________ ______________
10                                              CHRISTINA A. SNYDER
                                                UNITED STATES DISTRICT JUDGE
11
                                                KIRY K. GRAY
12                                              CLERK OF COURT
13

14                                              By: ___/S/_________________________
                                                  Catherine M. Jeang, Deputy Clerk
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
